To the foregoing opinion counsel for plaintiff in error have filed a petition for rehearing, calling attention to the fact that the county judge acted as his own clerk, and an inspection of the record verifies this claim. On the transcript certified by the judge as the clerk of his court, however, nothing could be raised except errors apparent upon the face of the record. The only error of this character assigned by the plaintiff in error in his petition is that the court erred in overruling the demurer to the answer. This assignment of error is virtually abandoned by counsel in their brief, but we have investigated the question involved, and in our judgment, the answer was sufficient. It showed, if the statements therein are taken as true, that the former judgment which was sought to be pleaded in bar to the cause of action stated in the bill of particulars was for the same cause of action between the same parties, was rendered on the merits of the case by a justice of the peace with jurisdiction of the parties and the subject-matter, *Page 90 
and gave the date on which the same was rendered, and averred that the same had not been appealed from. This in our judgment was sufficient. Section 127, art. 8, par. 4325, c. 66, Wilson's Rev.   Ann. St. 1903; section 6707, Comp. Laws 1909; 9 Ency. Pleading   Practice, pages 619, 620, and cases cited.
The petition for rehearing is accordingly denied.